Exhibit 10.4.1

 

AMENDMENT NO.  1

 

TO

 

EMPLOYMENT AGREEMENT

 

AMENDMENT NO.  1 dated as of November 1, 2002 to an EMPLOYMENT AGREEMENT (“the
Agreement”) entered into as of May 1, 1997 between Bio-Reference Laboratories,
Inc., a New Jersey corporation (“the Company”) and Sam Singer (“Employee”).

 

WITNESSETH:

 

WHEREAS the parties executed the Agreement as of May 1, 1997 providing for the
employment by the Company of the Employee as Vice President and Chief Financial
Officer of the Company through October 31, 2002; and

 

WHEREAS the parties hereby agree to amend the Agreement to extend the term for
two years, to grant the Company the option to extend the Agreement for up to two
additional consecutive one-year periods, to modify the compensation terms and to
effect such other changes as are herein set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and intending to be legally bound hereby, the parties hereto
agree to amend the Agreement as follows:

 

A.  “1.  Terms of Employment”. The “Expiration Date” as set forth in this
section is extended to October 31, 2004.

 

B.  “2.  Renewal.” This section is hereby amended to read in its entirety as
follows:

 

“2.  Renewal.  This Agreement will automatically renew for an additional one
year period (the “First Renewal Year”) and will automatically renew for a second
one year period (the “Second Renewal Year”); provided that the Company, at its
sole option, may elect not to continue the Agreement after the Expiration Date,
by written notice to the Employee no less than one (1) month before the
Expiration Date; and provided further, that if this Agreement is renewed for the
First Renewal Year, the Company, at its sole option, may elect not to continue
this Agreement for the Second Renewal Year by written notice to the Employee no
less than one (1) month before the end of the First Renewal Year.”

 

--------------------------------------------------------------------------------


 

C.  “4.  Compensation.” The “Base Compensation” as set forth in paragraph (a) of
this section in each year of the extension period (including the First and
Second Renewal Year, if applicable) shall in each case be not less than the
salary and bonus authorized for the Employee by the Company’s Compensation
Committee with respect to the Company’s 2002 fiscal year.  In view of the
possibility that future payments of premiums by the Company under the “Split
Dollar” Life Insurance programs referred to in paragraph (b) of this section
could be deemed an extension of credit prohibited by the Sarbanes-Oxley Act of
2002, it is agreed that the Company will not be required to make any future
premium payments under these programs unless and until this issue is clarified
and provided such payments are not prohibited by the Act.  The provisions of
paragraph (g) of this section concerning increases in Base Compensation based
upon percentage increases in the Consumer Price Index shall continue to be
applicable with respect to each year that the Agreement as extended (including
any renewal year if applicable) is in effect.

 

D.  “5.  Issuance of Stock and Options.”  This provision under the Agreement has
been fully satisfied in that he stock issued pursuant to paragraph (a) has been
issued to the Employee and is no longer forfeitable and the ISOs referred to in
paragraph (b) have also been issued to the Employee.

 

E.  Other Provisions.  Except as specifically modified or amended herein, the
parties hereto hereby reaffirm each provision of the Agreement as of the date
hereof.

 

IN WITNESS WHEREOF, the undersigned have each duly executed this Amendment No.1
to the Agreement as of the date first above written.

 

 

COMPANY:

 

 

 

Bio-Reference Laboratories, Inc.

 

 

 

By:

/s/ Marc D. Grodman

 

 

 

President

 

 

Duly Authorized

 

 

 

EMPLOYEE:

 

 

 

By:

/s/ Sam Singer

 

 

 

Sam Singer

 

2

--------------------------------------------------------------------------------